Citation Nr: 0721025	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service for a back disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1969 to March 1970 
with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing via 
videoconference in December 2006.  

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board notes that the veteran's medical records from his 
service in the National Guard show evidence of complaints of 
lumbar spine, knee, and ankle problems, but it is not clear 
from the evidence of record if the veteran injured his back, 
knees or ankle during a period of ACDUTRA or INACDUTRA.  
There is competent medical evidence showing a current lumbar 
spine disability and evidence of a post-service motor vehicle 
accident which may have caused or contributed to the 
veteran's current lumbar spine disability.  In light of this 
evidence, the Board finds that the RO must initially 
determine what the veteran's periods of ACDUTRA and INACDUTRA 
were, if there were any.  The RO must then determine if the 
veteran in fact incurred an injury to his spine during any 
period of ACDUTRA or INACDUTRA.  If the RO determines that 
the veteran did in fact incur a spine injury during a period 
of ACDUTRA or INACDUTRA, the RO should afford the veteran a 
VA examination to determine if the veteran's current lumbar 
spine disability is etiologically linked to a period of 
ACDUTRA or INACDUTRA service.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
federal depositories in an attempt to 
obtain any service records related to 
Army National Guard service, and to 
verify the dates of such service, to 
include any periods of active duty, 
ACDUTRA and INACDUTRA.  Records solely 
showing the accumulation of points for 
retirement are not sufficient; there must 
be evidence of the dates that the veteran 
actually was in ACDUTRA or INACDUTRA 
status, if any.  If during his service 
with the National Guard, the veteran had 
no periods of ACDUTRA or INACDUTRA 
service, this must be specified.

2.  If periods of ACDUTRA/INACDUTRA are 
verified, examine the record to see if 
there are medical records pertaining to 
the knees, left ankle and back which 
coincide with a period of 
ACDUTRA/INACDUTRA.  

If there are treatment records pertaining 
to the knees, left ankle and back which 
do coincide with a period of 
ACDUTRA/INACDUTRA, schedule the veteran 
for a VA examination for the purpose of 
determining the etiology of any current 
back, left ankle and bilateral knee 
disorder found.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to whether the veteran has a current back 
disability, left ankle disability or 
bilateral knee disability which is due to 
active military service, or a verified 
period of ACDUTRA or INACDUTRA.  

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record and readjudicate 
the claims.  If any benefit sought 
remains denied, the veteran should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals







